COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-353-CR


JORGE CABELLO ARENAS                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      After waiving a jury and entering an open plea of guilty, appellant Jorge

Cabello Arenas appeals his conviction and ten-year sentence for possession of

less than one gram of cocaine. We affirm.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel




      1
          … See Tex. R. App. P. 47.4.
avers that, in her professional opinion, the appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. We gave appellant the opportunity to file a pro se brief, and

he has filed one. The State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. 3 Only then may we grant counsel’s motion to withdraw. 4

      There is no reporter’s record in this case. We have carefully reviewed the

clerk’s record, counsel’s brief, and appellant’s pro se brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      4
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).

                                       2
in the record that might arguably support the appeal. 5 Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                     PER CURIAM

PANEL: CAYCE, C.J.; WALKER and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 19, 2009




     5
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.
2006).

                                     3